DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  lines 8 and 13 recites “plurality isolation layers” should read “plurality of isolation layers”.  Appropriate correction is required.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Chiang et al. US 2015/0187634 Fig. 10B discloses semiconductor device comprising: a substrate including a first region and a second region; a plurality of fin-shape structures disposed on the substrate, and including a first fin- shape structure, a second fin-shape structure and a third fin-shape structure; a 
Chiang et al. does not disclose or otherwise render obvious, a width of the first isolation layer is greater than a width of the second isolation layer, a depth of the first isolation layer is greater than a depth of the second isolation layer. 
Claims 2-8 directly or indirectly depend from claim 1.

Regarding claim 9, Chiang et al. US 2015/0187634 Fig. 10B discloses semiconductor device comprising: a substrate including a first region and a second region; a plurality of fin-shape structures disposed on the substrate, and including a first fin- shape structure, a second fin-shape structure and a third fin-shape structure; a plurality of isolation layers disposed on the substrate, and including a first isolation layer and a second isolation layer; a first gate dielectric pattern disposed on the plurality of fin-shape structures and on the plurality of isolation layers; a first gate electrode disposed on the first gate dielectric pattern; a second gate dielectric pattern disposed on the plurality of fin-shape structures and on the plurality of isolation layers; a second gate electrode disposed on the second gate dielectric pattern; a first source/drain disposed on the first fin-shape structure, and disposed between the first gate electrode and the second gate electrode; a second source/drain disposed on the second fin-shape structure, and disposed between the first gate electrode and the second gate electrode; and a first contact disposed on the first source/drain and on the second source/drain, and disposed between the first gate electrode and the second gate electrode, Attorney Docket No. 239/1211_01 - 28 - wherein the first fin-shape structure is disposed on the first region of the substrate, the second fin-shape structure and the third fin-shape structure are disposed on the second region of the substrate, the first isolation layer is disposed between the first fin-shape structure and the second fin-shape structure, a second isolation layer is disposed between the second fin-shape structure and the third fin-shape structure, the first gate dielectric pattern includes a first portion disposed on the first isolation layer and a second portion 
Chiang et al. does not disclose or otherwise render obvious, a width of the first isolation layer is greater than a width of the second isolation layer, a depth of the first isolation layer is greater than a depth of the second isolation layer.
Claims 10-14 directly or indirectly depend from claim 9.

Regarding claim 15, Chiang et al. US 2015/0187634 Fig. 10B discloses a semiconductor device comprising: a substrate including a first region and a second region; a plurality of fin-shape structures disposed on the substrate, and including a first fin- shape structure, a second fin-shape structure and a third fin-shape structure; a plurality of isolation layers disposed on the substrate, and including a first isolation layer and a second isolation layer; a first gate dielectric pattern disposed on the plurality of fin-shape structures and on the plurality of isolation layers; a first gate electrode disposed on the first gate dielectric pattern; a second gate dielectric pattern disposed on the plurality of fin-shape structures and on the plurality of isolation layers; a second gate electrode disposed on the second gate dielectric pattern; a first source/drain disposed on the first fin-shape structure, and disposed between the first gate electrode and the second gate electrode; a second source/drain disposed on the second fin-shape structure, and disposed between the first gate electrode and the second gate electrode; and a first contact disposed on the first source/drain and on the second source/drain, and disposed between the first gate electrode and the second gate electrode, wherein 
Chiang et al. does not disclose or otherwise render obvious, a width of the first isolation layer is greater than a width of the second isolation layer, a depth of the first isolation layer is greater than a depth of the second isolation layer. 
Claims 16-20 directly depend from claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898